This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   BOKF, N.A., A NATIONAL BANKING
 3   ASSOCIATION D/B/A BANK OF OKLAHOMA,
 4   AS SUCCESSOR IN INTEREST BY MERGER
 5   TO BANK OF ALBUQUERQUE, N.A.,

 6                  Plaintiff-Appellee,

 7 v.                                                                            No. 35,691

 8 HECTOR L. GONZALEZ, JR., A
 9 MARRIED MAN AS HIS SOLE AND
10 SEPARATE PROPERTY,

11                  Defendant-Appellant,

12 and

13 OCCUPANTS OF THE PROPERTY,

14                  Defendants.

15 APPEAL FROM THE DISTRICT COURT OF COLFAX COUNTY
16 Emilio J. Chavez, District Judge

17   McCarthy Holthus, LLP
18   Karen Howden Weaver
19   Joshua T. Chappell
20   Albuquerque, NM

21 for Appellee
 1 Hector L. Gonzalez, Jr.
 2 Raton, NM

 3 Pro Se Appellant
 4                            MEMORANDUM OPINION

 5 ZAMORA, Judge.

 6   {1}   Defendant Hector L. Gonzalez, Jr., appeals, pro se, from a district court

 7 foreclosure judgment. We issued a calendar notice proposing to affirm. Defendant has

 8 responded with a memorandum in opposition. We affirm the district court judgment.

 9   {2}   Defendant appeals from a judgment of foreclosure. We have construed his

10 issues as follows. First, Defendant claims that Plaintiff lacked standing. Defendant is

11 correct that under recent cases decided by our Supreme Court and this Court, an entity

12 wishing to foreclose on a mortgage must establish that at the time the foreclosure

13 action is filed the entity had the right to enforce the promissory note underlying the

14 mortgage, as well as ownership of the mortgage lien on the property. See, e.g.,

15 Deutsche Bank Nat’l Trust Co. v. Johnston, 2016-NMSC-013, ¶ 23, 369 P.3d 1046.

16 One way to show the right to enforce the promissory note is to attach a copy of the

17 note bearing appropriate indorsements to the complaint. See id. In this case, Plaintiff

18 attached a note, indorsed in blank, to its complaint. [RP 13] Both the referenced note

19 and the mortgage were attached to the complaint. [RP 13, 16] As such, Plaintiff


                                              2
 1 established that it had standing. See Bank of N.Y. v. Romero, 2014-NMSC-007, ¶ 26,

 2 320 P.3d 1 (“[The] blank indorsement . . . established the [b]ank as a holder because

 3 the [b]ank [was] in possession of bearer paper[.]”). Because Plaintiff was in

 4 possession of the note at the commencement of the case and the note was indorsed in

 5 blank, the district court correctly determined that Plaintiff was the holder of the note

 6 and entitled to enforce it. See NMSA 1978, § 55-3-104(a) (1992) (stating that a

 7 promissory note can be enforced by the holder of the instrument); NMSA 1978, § 55-

 8 1-201(b)(21)(A) (2005) (stating that the holder of the instrument is “the person in

 9 possession of a negotiable instrument that is payable either to bearer [(in blank)] or

10 to an identified person that is the person in possession”).

11   {3}   Defendant also has argued that Mortgage Electronic Registration Systems, Inc.

12 (MERS) lacked authority to convey title to Plaintiff because it was a robo-signer and

13 a mere nominal possessor of the mortgage. Both our Supreme Court and this Court

14 have already expressly ruled that MERS, as nominee for a lender, can assign the

15 mortgage on behalf of such lender. See Romero, 2014-NMSC-007, ¶ 35, (stating that

16 “[a]s a nominee for [the original lender] on the mortgage contract, MERS could assign

17 the mortgage”); Flagstar Bank, FSB v. Licha, 2015-NMCA-086, ¶ 17, 356 P.3d 1102

18 (reiterating that “where MERS’ role was that of a nominee for [the l]ender and [the


                                              3
 1 l]ender’s successors and assigns, MERS could assign the mortgage” (alteration,

 2 omissions, internal quotation marks, and citation omitted)), abrogation recognized on

 3 other grounds by PNC Mortg. v. Romero, 2016-NMCA-064, 377 P.3d 461.

 4   {4}   Finally, Defendant has argued that Plaintiff’s conduct leading up to the

 5 litigation amounted to a violation of consumer protection laws. Defendant attempted

 6 to raise these allegations in a counterclaim. [RP 143] As observed in Plaintiff’s motion

 7 to strike the counterclaim [RP 175], the counterclaim was filed late. As such, the

 8 district court was within its discretion in striking the counterclaim [RP 239], and

 9 therefore the merits of the counterclaim are not properly before us.

10   {5}   For the reasons set forth above, we affirm.

11   {6}   IT IS SO ORDERED.


12
13                                         M. MONICA ZAMORA, Judge

14 WE CONCUR:


15
16 LINDA M. VANZI, Chief Judge


17
18 HENRY M. BOHNHOFF, Judge


                                              4